Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment of 08/06/20 was received and considered.
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fujisaki, US 2011/0302418.

Regarding claim 1, Fujisaki discloses a cryptographic module that is switchable between a key-input mode of operation and a data-input mode of operation (fig. 2, communication device 1000 is configured to include an HMAC calculation circuit 100), wherein: 

receive key data (paragraph 0010: the received secret key K in one of the steps of step S1 to step S3. and Fig. 1, K, K0.), key length information (secret key message length input signal 118, 0010:  The size (Length(K)) of the secret key K and the block length (Length(B)) of the hash function are compared in step S0.) and first input data (ipad); 
combine an amount of the key data corresponding to the key length information with the first input data in a combining operation to produce combined data, wherein a key-influenced length of the combined data is a shortest length of the combined data that contains every data bit of the combined data whose value depends on the key data (block length); perform said cryptographic operation on the combined data to generate first output data (Fig. 1, S4-S8: H(Ko xor ipad)); 
and not output any of the first output data from the cryptographic module until after the cryptographic operation has been applied to all of the key-influenced length of the combined data (0021: the operation of the HMAC on the message data is not executed until operation the HMAC for one certain message data is finished); 
the cryptographic module is configured to output the first output data after the cryptographic operation has been applied to all of the key-influenced length of the combined data (0075 and 0091-0093: “after the calculation unit 128 finishes the calculation of calculating H(K0 xor ipad), notification is made…); and when in the data-input mode of operation, the cryptographic module is configured to: receive a quantity of second input data having a length that can be less than said key-influenced length; perform the cryptographic operation on the second input data to generate second output data; and output the second output data (step S10, the value of t bytes from the left side of the data H((K0 xor ipad).parallel.H(K0 xor ipad.parallel.text)) obtained in step S9 is obtained, which value becomes HMAC.). 
receiving key data (paragraph 0010: the received secret key K in one of the steps of step S1 to step S3. and Fig. 1, K, K0.), key length information (secret key message length input signal 118, 0010:  The size (Length(K)) of the secret key K and the block length (Length(B)) of the hash function are compared in step S0.) and first input data (ipad); combining an amount of the key data corresponding to the key length information with the first input data in a combining operation to produce combined data, wherein a key-influenced length of the combined data is a shortest length of the combined data that contains every data bit of the combined data whose value depends on the key data (block length); 
performing a cryptographic operation on the combined data to generate first output data (Fig. 1, S4-S8: H(Ko xor ipad)); 
not outputting any of the first output data until after the cryptographic operation has been applied to all of the key-influenced length of the combined data (0021: the operation of the HMAC on the message data is not executed until operation the HMAC for one certain message data is finished); 
outputting the first output data after the cryptographic operation has been applied to all of the key-influenced length of the combined data (0075 and 0091-0093: “after the calculation unit 128 finishes the calculation of calculating H(K0 xor ipad), notification is made…); 
receiving a quantity of second input data having a length that is less than said key-influenced length; performing the cryptographic operation on the second input data to generate second output data; and outputting the second output data (step S10, the value of t bytes from the left side of the data H((K0 xor opad).parallel.H(K0 xor ipad.parallel.text)) obtained in step S9 is obtained, which value becomes HMAC.).

Conclusion

US 2013/0195266 teaches an apparatus for producing a message authentication code based on a first message and an original key is provided. The apparatus includes a key generator configured to produce a generated key based on the original key and the first message. Furthermore, the apparatus includes a message authentication code generator configured to produce the message authentication code based on the generated key and the first message.
	US 2017/0185806 teaches the length of the password, combined with the input and the additional input, the processor can determine the password that was entered because of the keyboard layout. The reconstructed password entry can then be hashed and compared against the stored password hash.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/TESHOME HAILU/Primary Examiner, Art Unit 2434